Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art teaches a method of fabricating a display panel comprising: providing a first substrate comprising a first conductive layer and a second substrate comprising a second conductive layer and a passivation layer disposed on the second conductive layer; forming a sealant material on one of the first substrate and the second substrate; forming a first conductive protrusion on the one of the first substrate and the second substrate, wherein the first conductive protrusion is located between an edge of the one of the first substrate and the second substrate and the sealant material, and in contact with a corresponding one of the first conductive layer and the second conductive layer; and forming a conductive composite material on the first conductive protrusion, | wherein the conductive composite material comprises a matrix material and metal particles; assembling the first substrate and the second substrate via the sealant material; forming a display medium layer between the first substrate and the second substrate, wherein the display medium layer is surrounded by the sealant material; and curing the sealant material and the conductive composite material to form a sealant and a second conductive protrusion respectively, wherein the first conductive protrusion is a stacked structure comprising more than one electrically conductive material.  The prior art does not teach, in combination with the limitation above, the passivation layer being surrounded by either one of the first conductive protrusion or the second conductive protrusion as recited in independent claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES A DUDEK whose telephone number is (571)272-2290. The examiner can normally be reached Monday-Thursday 6:30-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on 571-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAMES A DUDEK/Primary Examiner, Art Unit 2871